DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
Fig. 4, a reference numeral 51b of Fig. 4; reference numerals 42 and 28a of Fig. 8;  a reference numeral 45d of Fig. 10, and a reference numeral 56c of Fig. 12, are not mentioned anywhere in the specification, the applicant is requested to review all drawings and specification and make all necessary correction.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the 

Specification
The disclosure is objected to because of the following informalities: 
Paragraph 0040 (as filed), line 15, “connector 22” should be changed to --connector 2--, see line 11.  
Paragraph 0041(as filed), line 15, “the fitting portions 53A, 53B” should be changed to -- the fitting portions 52A, 52B --, see lines 9-10.  
Only few of the deficiencies have been pointed out above, the applicant is requested to review all drawings and specification and make all necessary correction.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsuruta et al (8257107).

    PNG
    media_image1.png
    512
    809
    media_image1.png
    Greyscale
Regarding claim 1, Tsuruta, discloses a power connector 20 comprising: a housing 21 having at least two fitting portions 25A each fittable to at least two partner fitting portions 58 of a partner connector 50 in an abutting state; at least two terminals 33 each arranged at the at least two fitting portions 25A (see fig. 4); and at least one interlock connector (front portion of 26), 26, 27, 28 (terminal fitting) attached to an attachment portion 28 of the housing 21, wherein when the at least two fitting portions 25A and the at least two partner fitting portions 58 are fitted to each other, the at least two terminals 33 are each electrically connected to at least two partner terminals 62 (at 62B, se fig.4) each provided at the at least two partner fitting portions, and the at least one interlock connector 28  is configured to be in conduction with a partner interlock connector 60 provided at the partner connector, and at an abutting surface ABS of the at least two fitting portions 25A and the at least two partner fitting portions 58, the attachment portion 28 is positioned between peripheral edges of the at least two fitting portions 25A, and is arranged in a region excluding a most-proximal portion (as 28 is accommodated in recess 27) where the peripheral edges of the at least two fitting portions are closest to each other in an array direction (it is to be noted that, there is no particular direction is defined or shown in drawing) of the at least two fitting portions 25A.
[AltContent: rect]Regarding claim 3, Tsuruta, the abutting surface substantially has a bilaterally-symmetrical shape.
Regarding claim 4, Tsuruta, at the abutting surface, the attachment portion is positioned at a center between the at least two fitting portions in the array direction.
Regarding claim 5, Tsuruta, the at least two terminals each have terminal portions extending along the fitting direction of the at least two fitting portions and the at least two partner fitting portions when arranged at the at least two fitting portions, and the terminal portions are each electrically connected to the at least two partner terminals when the at least two fitting portions and the at least two partner fitting portions are fitted to each other.
Regarding claim 6, Tsuruta, at the abutting surface, each terminal portion is positioned at a substantially center of the peripheral edge of a corresponding one of the at least two fitting portions.
Regarding claim 7, Tsuruta, an outline of each terminal portion at the abutting surface is a substantially circular shape.
 Regarding claim 8, Tsuruta, each terminal portion is formed in a tubular shape.
Regarding claim 9, Tsuruta, each of the at least two terminals is formed from a single plate-shaped body.
Regarding claim 10, Tsuruta, the at least two fitting portions are formed as recessed portions recessed along the fitting direction of the at least two fitting portions and the at least two partner fitting portions, and the at least two partner fitting portions are formed as raised portions protruding along the fitting direction.
Regarding claim 11, Tsuruta, the power connector device comprising the power connector as discussed in claim 1 and the partner connector 50.

Allowable Subject Matter
Claim 2 is objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2, the prior art does not disclose or suggest a power connector comprising at an abutting surface of the at least two fitting portions and the at least two partner fitting portions, the attachment portion includes at least two attachment portions provided at positions sandwiching a most-proximal portion in a direction perpendicular to both of a fitting direction of  at least two fitting portions and at least two partner fitting portions and an array direction as required in combination with other limitations of this claim.

Response to Arguments
Applicant’s arguments with respect to claims 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. As stated in previous office action, the prior art of Ishibashi, Ishibashi, Yurko, Muzslay, Tanaka et al, and Black et al are cited for disclosure of electrical connector assembly having interlock connector.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD C PATEL whose telephone number is (571)272-8289.  The examiner can normally be reached on Monday-Friday: 8:00 am - 5.00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270 3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HARSHAD C PATEL/Primary Examiner, Art Unit 2831